IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40531

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 648
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 29, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MICHAEL MATHEW GEESEN,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for possession of marijuana with intent to
       deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Michael Mathew Geesen was convicted of possession of marijuana with intent to deliver,
Idaho Code § 37-2732(a)(1)(B). The district court sentenced Geesen to a unified term of ten
years, with a minimum period of confinement of three years. Geesen appeals, contending that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Geesen’s judgment of conviction and sentence are affirmed.




                                                   2